                 Case 1:20-cv-06175-LLS Document 22 Filed 02/09/21 Page 1 of 2
                  Case 1:20-cv-06175-LLS Document 21 Filed 02/09/21 PTF.e~l~o:=
                                                                             f 2::==:=s========i
C:

     ·,R IGI •   L                                                     LSDC SDN\'
                                                                                                  DOCL"\IENT
                                                                                                ELECTRONIC..\LL y FlLED
          UNITED STATES DISTRICT COURT                                                          DOC t: :
          SOUTHERN DISTRICT OF NEW YORK                                                                            r-,,/2,_L___
                                                                                              , DA 1~: F::-:1L_E_D_:-.z: -Jt-:'
           ----------------------------------------------------------- X
           SECURITIES AND EXCHANGE                                                            ·--- ---- -··-=====:::::
                                                                                                                     -______   ,n
           COMMISSION,                                                     1:20-civ-06175 (LLS)

                                               Plaintiff,                  STIPULATION AND
                                      vs.                                  PROPOSED ORDER

           JACK BREWER,

                                               Defendant.
           ----------------------------------------------------------- X
                   IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

          counsel for Plaintiff Securities and Exchange Commission and the undersigned co-counsel for

           Defendant Jack Brewer ("Defendant"), that in light of the Parties' continued progress in

           settlement negotiations, Defendant ' s time to answer, move or otherwise respond with respect to

           the Complaint shall be on or before March 11, 2021.

           Dated: February 9, 2021

           SECURITIES AND EXCHANGE                                   SICHENZIA ROSS FERENCE LLP
           COMMISSION

                        ----"=""'---~
           Todd D. Brody, Esq.
                                                  ... ✓

                                                                     Isl Michael H. Ference
                                                                     Michael H. Ference, Esq.
           New York Regional Office                                  1185 Avenue of Americas, 37th Floor
           Brookfield Place                                          New York, New York l 0036
           200 Vesey Street, Suite 400                               Tel: (212) 930-9700
           New York, New York 10281                                  mference@srflaw
           brodyt@sec.gov
           Tel: (212) 336-0080                                      Attorneys/or Defendant Jack Brewer

           KASOWITZ BENSON TORRES LLP

         ={~ -
           Al8rtShemmy Mishaan, Esq.
           1633 Broadway
           New York, New York 10019
           Tel : (212) 506-1936
           amishaan@kasowitz.com
           Attorneys for Defendant Jack Brewer
Case 1:20-cv-06175-LLS Document 22 Filed 02/09/21 Page 2 of 2
  Case 1:20-cv-06175-LLS Document 21 Filed 02/09/21 Page 2 of 2




SO ORDERED:

Dated : February   l,   2021




Hon. Louis L. Stanton




                                2
